Citation Nr: 1732885	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher rating for prostate cancer, to include the propriety of the reduction of the rating from 100 percent to 40 percent, effective July 1, 2012.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The April 2012 rating decision decreased the rating for prostate cancer from 
100 percent to 40 percent, effective July 1, 2012.  The Veteran appealed this decision via a June 2012 notice of disagreement.  Meanwhile, the October 2012 rating decision denied a rating in excess of 70 percent for PTSD.  The Veteran appealed this decision via a February 2013 notice of disagreement. 

With regard to the rating reduction for prostate cancer, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  In this regard, the Board finds that these provisions are not applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, DC 7528, contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992) (finding that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code [6819] involved contained a temporal element for that 100 percent rating).  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, with respect to rating reductions and terminations of 
100 percent ratings, are not applicable in this case.  This is in essence a staged rating case.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under DC 7528.  As discussed below, the Board is remanding for additional development.  Thus, it will defer adjudication of this matter until after completion of the remand directives.  

The Board further finds that the Veteran's appeal for the rating of his prostate cancer encompasses the issue of a higher rating for residuals of prostate cancer from July 1, 2012, forward.  In this regard, the Board notes that, in a January 2012 statement, the Veteran reported that his voiding dysfunction had worsened.  As discussed above, this is essentially an increased rating claim.  Thus, the issue of a higher rating for prostate cancer residuals is already under the Board's jurisdiction.

The Board also notes that, in October 2013, the Veteran raised the issue of entitlement to a TDIU due to his PTSD.  See statement and TDIU application from October 2013.  He reported last working full-time on May 31, 2013.  Thereafter, an August 2014 rating decision granted entitlement to a TDIU, effective June 1, 2013.

The Board acknowledges that the Veteran's claim for an increased rating for his PTSD predates the effective date for the grant of entitlement to a TDIU.  As such, the Board has considered whether a claim for entitlement to a TDIU prior to June 1, 2013, is under the Board's jurisdiction as part and parcel of the appeal for a higher rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Board notes that the Veteran reported full-time work up until May 31, 2013.  
As mentioned, the RO granted entitlement to a TDIU effective June 1, 2013, the day after the Veteran last worked full-time.  In view of this, the Board finds that the issue of entitlement to a TDIU for the period prior to June 1, 2013, has not been raised by the record.  Therefore, it is not under the Board's jurisdiction and it will not be considered at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the electronic record (both VBMS and Virtual VA) shows VA treatment records up to July 2008.  In contrast, the most recent (August 2014) rating decision) references VA treatment records from March 2006 to August 2014.  There is thus a strong indication that available VA treatment records have not been associated with the claims file.  On remand, those records must be obtained.

With regard to the claim for an increased rating for prostate cancer, the Veteran's representative asserts that the last VA examination for prostate cancer is at least four years old and has asked the Board to remand for a new VA examination.  
See December 2016 appellate brief.  The Veteran last underwent a VA examination for his prostate cancer in August 2011.  Since then, in a January 2012 statement, the Veteran reported that his voiding dysfunction had worsened.  See also August 2013 correspondence (noting that he has to change pads 5 times per day).  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  Under these circumstances, the Board finds that a new VA examination is warranted for the prostate cancer.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and ensure they are associated with the claims file.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his prostate cancer, to include any residuals.  The electronic claims file should be made available for review in connection with this examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ)s.  

The examiner should provide a thorough description of the Veteran's diurnal and nocturnal urinary frequency patterns and whether any urinary leakage/stress incontinence due to the prostate cancer residuals requires the wearing of absorbent materials and how often they must be changed per day.  He/She should also address whether the Veteran has ever had obstructed voiding, to the extent that it requires or required intermittent or continuous catheterization and whether the Veteran has recurrent symptoms of urinary tract infection.  All symptoms reasonably attributable to the service-connected prostate cancer residuals must be fully outlined and differentiated from symptoms caused by any non-service-connected disorders.  

3.  If any benefit sought on appeal remains denied, then issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



